Citation Nr: 1011778	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral shin 
splints with bilateral compartment syndrome. 

2.  Entitlement to an initial compensable rating for the 
diastasis recti status post hernia.  

3.  Entitlement to an initial compensable rating for 
bilateral tinea pedis.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for pseudofolliculitis 
barbae.

6.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to June 
1995, February 2000 to February 2003, March 2003 to September 
2003, and from May 2005 to June 2006, with additional service 
in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for bilateral shin splints with bilateral 
compartment syndrome; denied service connection for a 
cervical spine disability, pseudofolliculitis barbae, and 
asthma; and granted noncompensable service connection for the 
residuals of an umbilical hernia status post hernia tear 
repair and for bilateral tinea pedis, both effective June 3, 
2006.  In November 2009, the Veteran testified before the 
Board at a hearing held via videoconference. 

Claims for service connection for a hiatal hernia and 
gastroesophageal reflux disease have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Board does not have 
jurisdiction over those claims, and they are referred to 
the AOJ for appropriate action.  

The issues of entitlement to compensable ratings for 
bilateral shin splints with bilateral compartment syndrome, 
diastasis recti, and tinea pedis, and service connection for 
asthma are REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.
FINDINGS OF FACT

1.  The Veteran's cervical spine disability first manifested 
during his active service.

2.  The Veteran's pseudofolliculitis barbae first manifested 
during his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  The criteria for service connection for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 
F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

Cervical Spine Disability

Service medical records reflect that on April 2006 MRI 
examination of the Veteran's cervical spine, there were mild 
multi-level degenerative disk changes, with no disk 
herniation, spinal canal stenosis, or significant neural 
foraminal narrowing.  

The Veteran filed his application for service connection in 
May 2006, one month prior to his separation from service.  

The Veteran contend that he feels pain in his neck on 
consistent basis, attributing the pain to an injury he 
sustained in service, when he lifted a trailer weighing a 
couple of tons and suffered an umbilical hernia.  

On December 2006 VA examination, the Veteran reported that he 
continued to experience pain in the posterior of the neck 
area, with radiation into the trapezius muscles in both arms.  
The pain was so severe at times that he had trouble moving.  
He also reported problems with stiffness and weakness related 
to his cervical spine.  He stated that the onset of the pain 
was in 2006.  X-ray examination revealed normal variation of 
the sixth cervical vertebral body along its anterior superior 
corner where there was a small calcification.  CT scan of the 
cervical spine was negative for a disability.  After 
conducting physical examination of the Veteran, the examiner 
diagnosed the Veteran with degenerative disk disease of the 
cervical spine with no evidence of radiculopathy. 

The Veteran is presumed sound on entry to service in May 2005 
and the evidence of record does not rebut that presumption.  
38 C.F.R. § 3.303(c) (2009).  The evidence shows that in 
April 2006, while in service, the Veteran was diagnosed with 
degenerative disk disease.  In December 2006, less than one 
year after separating from service, the same diagnosis was 
confirmed on VA examination.  The Veteran has confirmed that 
he has felt pain in his cervical spine since at least 2006.  
Thus, the evidence reflects that the Veteran's cervical spine 
disability was first diagnosed by X-ray examination in 
service and was confirmed on examination six months after 
separating from service.  Further, the Veteran has reported 
that he has suffered from neck pain since service.  The 
Veteran is competent to report experiencing those symptoms, 
as the perception of neck pain and radiation into his upper 
arms comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).   

Therefore, resolving reasonable doubt in favor of the 
Veteran, the Board finds that service incurrence of a chronic 
disability has been demonstrated by the evidence of record.  
Accordingly, service connection for a cervical spine 
disability is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pseudofolliculitis Barbae

Service medical records reflect that the Veteran was placed 
on permanent P2 profile for pseudofolliculitis.  However, 
there are no available records relating to the symptoms and 
treatment for pseudofolliculitis.  On April 2006 medical 
board evaluation, pseudofolliculitis barbae was listed as one 
of the Veteran's current disabilities. 

On December 2006 VA examination, the Veteran reported that he 
began to develop the condition in 2005.  In the previous 
twelve months, he shaved twice a week, and would let his 
beard grow when experiencing an outbreak of bumps.  He used a 
topical skin cream each day for relief.  His symptoms 
included itching and pain.  Physical examination revealed no 
pustules present at that time.  There was slight 
hyperpigmentation of the bearded area and the beard was well 
trimmed.  There were very small 0.1 centimeter circular round 
keloid scar formations consistent with a history of 
pseudofolliculitis barba.  The diagnosis was 
pseudofolliculitis barba.

At his November 2009 hearing, the Veteran stated that when 
shaving, his face would often bleed and was painful, with 
many ingrown hairs.  Each outbreak resulted in more scarring.  
He felt that the condition was worsening with time. 

The evidence shows that while in service, the Veteran was 
placed on permanent shaving profile because of 
pseudofolliculitis.  The condition was noted on his April 
2006 medical board evaluation, and was not determined to have 
resolved at that time.  In December 2006, less than one year 
after separating from service, the same diagnosis was 
confirmed on VA examination.  Although the condition was not 
found to be active at that time, there was evidence of past 
pseudofolliculitis and the Veteran reported ongoing treatment 
for the condition.  At this hearing before the Board, the 
Veteran confirmed that he continued to experience pain, 
bleeding, and ingrown hairs while shaving, causing him to 
alter the frequency in which he shaved.  The Veteran is 
competent to report experiencing those symptoms, as the 
perception of pain when shaving, ingrown hairs, and bleeding 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465 (1994).

Therefore, resolving reasonable doubt in favor of the 
Veteran, the Board finds that service incurrence of a chronic 
disability has been demonstrated by the evidence of record.  
Accordingly, service connection for pseudofolliculitis barbae 
is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for a cervical spine disability is 
granted.

Service connection for pseudofolliculitis barbae is granted.


REMAND

Additional development is necessary prior to further 
disposition of the claims of entitlement to compensable 
ratings for bilateral shin splints with bilateral compartment 
syndrome, diastasis recti, and tinea pedis, and service 
connection for asthma.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

At his November 2009 hearing before the Board, the Veteran 
stated that the severity of his bilateral shin splints with 
compartment syndrome, diastasis recti status post hernia, and 
tinea pedis, had worsened since the date of the last 
examination in December 2006.  Specifically, he contended 
that his shin splints continued to cause him pain that had 
only worsened with time, so that he could not stand for any 
prolonged period of time.  Notably, the December 2006 VA 
examination did not include range of motion testing of the 
Veteran's knees.  With regard to his tinea pedis, the Veteran 
contended that he had recently begun to seek treatment for 
the condition once to twice per month and, at one point, he 
sought emergency medical treatment for the pain and bleeding.  
With regard to the residuals of his hernia, the Veteran 
contended that he was unable to lift weights or exercise, and 
had to rest after only a few minutes of playing with his 
children.

Although December 2006 the examination is not unduly remote, 
VA is required to afford him a contemporaneous VA examination 
to assess the current nature, extent and severity of his 
service-connected disabilities.  Palczewski v. Nicholson, 21 
Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board finds that the claims should be remanded for 
a more current examination to assess the Veteran's claimed 
worsening of the conditions.

With regard to the Veteran's claim for service connection for 
asthma, service medical records reflect in January 1995, the 
Veteran sought treatment for an asthma attack.  He reported 
that he was first treated for asthma when he was either seven 
or eight.   He had not been treated for asthma since that 
time.  Physical examination was normal and he was given 
medication.  The assessment was a childhood history of 
asthma.  In January 2006, the Veteran was evaluated by the 
allergy clinic.  His frequent bouts of bronchitis throughout 
his service and his gastroesophageal reflux disease, as well 
has his symptoms of shortness of breath and coughing, were 
thought to be related to his asthma.  He was using an inhaler 
for asthma.

On December 2006 VA examination, the Veteran reported that he 
was first diagnosed with asthma earlier that year.  He stated 
that he had shortness of breath when climbing stairs.  He had 
an asthma attack about twice per month.  He used his inhaler 
once each day.  Physical examination of the lungs was within 
normal limits.  The diagnosis was asthma.

Because it is unclear to the Board whether the Veteran had 
pre-existing asthma and if so, whether it was aggravated 
beyond its normal progression by his service, a remand for a 
VA examination and opinion is necessary in this case. 

Finally, as the most recent VA clinical records of record are 
dated in December 2006, the RO should obtain all VA clinical 
records dated since the Veteran separated from service 
associate them with the claims file.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file records from the VA facilities in 
Dallas, Texas; Shreveport, Louisiana; and 
Monroe, Texas, dated from May 2006 to the 
present.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his right and left shin 
splints.  The examiner should review the 
claims folder and should note that review 
in the examination report.  The examiner's 
report should include range-of-motion 
findings and findings as to any weakness, 
instability, and giving way of the knees, 
and should set forth all current 
complaints, findings, and diagnoses.  The 
report should also discuss the presence or 
absence of pain, and functional 
impairment.  If any pain, weakened motion, 
excess fatigability, or incoordination is 
shown, the examiner should express the 
limitation caused by that in terms of 
additional degree of limitation of range 
of motion.  A rationale for all opinions 
must be provided.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of the residuals of the Veteran's 
umbilical hernia.  The examiner should 
review the claims folder and should note 
that review in the examination report.  
The examiner should specifically state 
whether the Veteran's umbilical hernia is 
supported by a belt, or whether there is 
weakening of the abdominal wall and 
indication for a supporting belt.  The 
examiner's report should also address 
whether the ventral hernia found on 
December 2006 VA examination is a residual 
or otherwise related to the service-
connected umbilical hernia.  A rationale 
for all opinions must be provided.

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of the Veteran's bilateral tinea 
pedis.  The claims folder should be made 
available to and reviewed by the examiner, 
and the examination report should reflect 
that the claims folder was reviewed.  The 
examiner should specifically address any 
resulting scars, disfigurement, or 
dermatitis present.  A rationale for all 
opinions must be provided.

5.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current asthma. The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any asthma was 
aggravated beyond it natural progression by 
the Veteran's service.

6.  Then, readjudicate the claims for 
increased rating for bilateral shin 
splints with bilateral compartment 
syndrome, diastasis recti status post 
hernia, and tinea pedis, and service 
connection for asthma.  If action remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


